         Case 1:19-cv-00683-CJN Document 27 Filed 09/03/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CONOCOPHILLIPS PETROZUATA B.V.,
et al.,
                                                        Civil Action No. 1:19-cv-00683 (CJN)
                          Petitioners,
                   v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

                          Respondent.


                                         STATUS REPORT

1.     Petitioners ConocoPhillips Petrozuata B.V., ConocoPhillips Hamaca B.V., and

ConocoPhillips Gulf of Paria B.V. (collectively, “Petitioners”) file this Status Report pursuant to

the Court’s July 21, 2020 Minute Order, which requested that Petitioners file an update with the

Court by September 3, 2020, concerning the application by the Bolivarian Republic of

Venezuela (“Venezuela”) to annul the arbitration award underlying this proceeding.

2.     As noted in Petitioners’ Status Report Regarding Service of Process dated January 17,

2020, ECF No. 21, service was accomplished on Venezuela on January 10, 2020. In that Status

Report, Petitioners also noted that the International Centre for Settlement of Investment Disputes

(“ICSID”) informed Petitioners on December 16, 2019, that it had registered Venezuela’s

application to annul the award (the “Application”). Venezuela’s Application included a request

that enforcement of the award be stayed pending a decision on its Application. Under Article

52(5) of the ICSID Convention, enforcement of the award is automatically provisionally stayed

until the ad hoc Committee appointed by ICSID to rule on Venezuela’s Application decides

whether the stay should be continued.




                                                1
         Case 1:19-cv-00683-CJN Document 27 Filed 09/03/20 Page 2 of 3




3.     As noted in Petitioners’ Status Report dated April 20, 2020, ECF No. 24, Venezuela filed

a request to disqualify all members of the ad hoc Committee (the “Disqualification Request”) on

April 16, 2020—after the parties had filed multiple rounds of submissions concerning

Venezuela’s request to continue the stay of enforcement of the award,1 and just fourteen hours

before the hearing on that issue was scheduled to begin. As a consequence, and in accordance

with standard ICSID procedure when a party files a challenge against a member of an ad hoc

committee, ICSID temporarily suspended the annulment proceeding.


4.     The   Chairman    of   the   ICSID    Administrative   Council    rejected   Venezuela’s

Disqualification Request on July 23, 2020. The annulment proceeding resumed before the ad

hoc Committee on that date. A hearing on Venezuela’s request to continue the provisional stay

of enforcement of the award has been scheduled for September 30, 2020.




Dated: September 3, 2020
       New York, New York
                                    Respectfully submitted,
                                    By:        /s/ Elliot Friedman

                                    FRESHFIELDS BRUCKHAUS DERINGER US LLP
                                    Elliot Friedman (D.C. Bar No. NY0106)
                                    Sam Prevatt (admitted pro hac vice)
                                    Cameron Russell (D.C. Bar No. NY0321)
                                    601 Lexington Avenue
                                    31st Floor
                                    New York, New York 10022
                                    Tel: 212-277-4000
                                    Fax: 212-277-4001
                                    elliot.friedman@freshfields.com
                                    sam.prevatt@freshfields.com
                                    cameron.russell@freshfields.com

1
       Among Venezuela’s submissions was an acknowledgement of the proceeding before this
       Court.

                                              2
Case 1:19-cv-00683-CJN Document 27 Filed 09/03/20 Page 3 of 3




                     D. Brian King (admitted pro hac vice)
                     New York University School of Law,
                     40 Washington Square South
                     New York, New York 10012
                     Tel: 212-992-8175
                     brian.king@dbkingarbitration.com
                     KOBRE & KIM LLP
                     Michael S. Kim (D.C. Bar No. 1032401)
                     Marcus J. Green (D.C. Bar No. 999223)
                     Josef M. Klazen (D.C. Bar No. 1003749)
                     1919 M Street, NW
                     Washington, DC 20036
                     Tel: 202-664-1900
                     michael.kim@kobrekim.com
                     marcus.green@kobrekim.com
                     josef.klazen@kobrekim.com
                     Attorneys   for   ConocoPhillips   Petrozuata   B.V.,
                     ConocoPhillips Hamaca B.V., and ConocoPhillips Gulf of
                     Paria B.V.




                               3
